Exhibit 10.4

Schedule to the Form of

Amendment to

Amended and Restated Indemnification Agreement

The Amendment to Amended and Restated Indemnification Agreements between Sunoco,
Inc. and the directors, executive officers, trustees, fiduciaries, employees or
agents named below effective December 31, 2007 are identical in all material
respects.

 

Employee

  

Date of Amended and Restated Indemnification Agreement

Michael J. Colavita

   September 2, 2004

John F. Carroll

   March 4, 2004

Terence P. Delaney

   March 4, 2004

Michael H. R. Dingus

   March 4, 2004

John G. Drosdick

   March 4, 2004

Bruce G. Fischer

   March 4, 2004

Michael J. Hennigan

   February 2, 2006

Thomas W. Hofmann

   March 4, 2004

Vincent J. Kelley

   February 2, 2006

Joseph P. Krott

   March 4, 2004

Michael S. Kuritzkes

   March 4, 2004

Michael J. McGoldrick

   March 4, 2004

Ann C. Mulé

   March 4, 2004

Paul A. Mulholland

   March 4, 2004

Rolf D. Naku

   March 4, 2004

Marie A. Natoli

   March 3, 2006

Robert W. Owens

   March 4, 2004

Alan J. Rothman

   March 4, 2004

Charles K. Valutas

   March 4, 2004

Director

  

Date of Amended and Restated Indemnification Agreement

Robert J. Darnall

   March 4, 2004

Ursula O. Fairbairn

   March 4, 2004

Thomas P. Gerrity

   March 4, 2004

Rosemarie B. Greco

   March 4, 2004

John P. Jones, III

   September 8, 2006

James G. Kaiser

   March 4, 2004

R. Anderson Pew

   March 4, 2004

G. Jackson Ratcliffe

   March 4, 2004

John W. Rowe

   March 4, 2004

John K. Wulff

   March 8, 2004